Order filed November 1, 2012




                                          In The

                      Fourteenth Court of Appeals
                                   ____________
                                NO. 14-12-00884-CV
                                   ____________
                             LAURA ANN SIMS, Appellant

                            V.
 ERICK CACERES AND VILMA CACERES, INDIVIDUALLY AND AS NEXT
     FRIENDS OF ERIKA CACERES AND VENESSA CACERES, MINORS,
                            Appellees


                       On Appeal from the 334th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-26275


                                       ORDER
       The notice of appeal in this case was filed September 21, 2012. To date, the filing
fee of $175.00 has not been paid. No evidence that appellant has established indigence
has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the clerk of
this court on or before November 16, 2012. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM